06/16/2022



                                                                                      Case Number: DA 22-0235




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 22-0235
                                   _________________

N.B., K.M.B., K.R.B., and K.R.B.,

              Plaintiffs and Appellants,

       v.

MONTANA DEPARTMENT OF PUBLIC                                     ORDER
HEALTH AND HUMAN SERVICES, a Montana
State Agency, VALLEY COUNTY, a Montana
county, CYNDI BAILLARGEON, individually
and as a DPHHS employee, and DOES 1-X,

              Defendants and Appellees.
                                _________________

      Plaintiffs and Appellants have moved to dismiss this appeal on the grounds that the
order they sought to appeal is not a final judgment for purposes of appeal pursuant to
M. R. App. P. 4(1)(a). Defendants and Appellees do not object to Appellants’ motion.
      IT IS THEREFORE ORDERED that this appeal is DISMISSED WITHOUT
PREJUDICE.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 June 16 2022